___________

                             No. 95-3255
                             ___________

Instant Web, Inc.; Victory       *
Envelope, Inc.,                  *
                                 *
          Appellants,            *   Appeal from the United States
                                 *   District Court for the
     v.                          *   District of Minnesota.
                                 *
U.S. Concord, Inc.,              *         [UNPUBLISHED]
                                 *
          Appellee.              *


                             ___________

                  Submitted:   June 13, 1996

                        Filed: August 15, 1996
                             ___________

Before BOWMAN and HEANEY, Circuit Judges, and BOGUE,* District
     Judge.

                             ___________

PER CURIAM.


     This case involves a claim by plaintiffs Instant Web, Inc. and
Victory Envelope, Inc. that they were overcharged when they prepaid
certain loans made to them by defendant U.S. Concord, Inc. The
District Court1 granted summary judgment in favor of defendant.
Plaintiffs appeal. Having considered the issues that plaintiffs
have raised in this appeal, we conclude that the decision of the
District Court was correct.     No error of law appears, and an
opinion by this Court would lack precedential value. Accordingly,
we affirm the judgment of the District Court without further


     *The HONORABLE ANDREW W. BOGUE, United States District
     Judge for the District of South Dakota, sitting by
     designation.
     1
      The Honorable Donald D. Alsop, United States District Judge
for the District of Minnesota.
discussion.


     AFFIRMED.   See 8th Cir. R. 47B.

     A true copy.


          Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-